In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the Presentment Agency appeals from an order of the Family Court, Kings County (Elkins, J.), dated October 18, 2010, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the Presentment Agency’s contention, the Family Court properly dismissed the petition for facial insufficiency *1135(see Matter of Christopher M., 94 AD3d 1119 [2012] [decided herewith]). Skelos, J.P., Florio, Eng and Roman, JJ., concur.